Honorable Charles L. Ballman, Chairman
House General Investigating Committee
Austin, Texas
                           Opinion No. W-1476
                          Re:   Term of office of Members off
                                the House of 'Representatives,
Dear Mr. Ballman:               and related questions.
       Your request for an opinion on the above subject matter
asks the following questions:
            "1. What is the earliest date a newly
       elected member of the 58th Legislature can
       qualify for office by taking the oath pre-
       scribed by the Constitution?
            "2   Does the annual salary of a member
       of the ieglslature commence on the date he
       takes the oath of office? If not, on what
       date can such salary legally be commenced?

            “3.  Gn what date does the salary end
       for a member of the 57th Legislature who will
       not be a member of the 58th Legislature?
            “4 . Is your answer to question number 3
       affected any way by the fact that the 58th
       Legislature was elected under the new Re-
       apportionment statute and the Individual dls-
       trlcts are not necessarily the same JS those
       for the 57th Legislature?
            “5.  What Is the status of a member of
       the 57th Legislature after November, 1962,
       whose district was officially abolished by
       the 1961 Re-apportionment Act? Does he con-
       tinue to hold office until January or does he
       cease to be a member when the election re-
       sults are certified by the Secretary of State?
Hon. Charles L. Ballman, page 2 (WW-1476)


           “6.  During the period from November,
      1962, to January, 1963, should the salary
      of members of the Legislature continue to be
      paid on a monthly basis? If not, on what
      basis should it be paid? Does your answer
      apply both to members of the 57th who will
      not be members of the 58th,,as well asto mem-
      bers of the 58th who were notmembers, of the
      57th?
            “7. With re,spect,.toInterim committees,
       when does a member of the 57th Le islature
      ,who will,not be a member of the 5%th Legis-
      ,lature.cease~to be eligible to serve on an
       interim committee? ,,
            “8.  In view of the provisions of the. ~.
       Legislative Reorganization Act.specifically
       prescribing the terms of members of the Gene-
       ral Investigating Committee, is their author-
       ity to continue serving on this committee,any
       different from the members.serving on other
       interim committees who are affected by yours
       answer to question number 7?”
       In addition to the foregoing questions; you have supple-
mented your request with the following Information,and ques-
tions:
            "Supplementary to our previous letter
       on the above subject L"pkrmsof members of the
       Legislature we,need advice concerning the
       status of -i:
                 t e office of Speaker of the House
       of Representatives during the interim period
       between'November 1962 and January 1963.    .'
            "As you probably know the present Speaker,
       Mr. James A.~Thurman,did not seek.re-election
       to the House of Representatives, In the Re-
       aowortionment Act his old district, No. 24, com-
       posed of Fannin County, .is now a new district,
       No. 24, composed of Fannin and,>HuntCounties.
            II . . .~                  .;
            "1. Does Mr. 'Turmtincontinue to be a mem-
       ber of the House-.ofRepresentatives until,his
       successor for the district takes his oath of
Hon. Charles L. Rallman, Page 3 (WW-1476)


         office as a member of the 58th Legislature?
         If not, when does Mr. Turman cease to be a
         member of the 57th Legislature?
              “2. If you hold that Mr. Turman ceases
         to be a member of the 57th Legislature on a
         date prior to January, 1963, can he continue
         to perform the administrative duties of Speaker
         of the House until the new Speaker is selected?”
         Section 4 of Article III of the Constitution of Texas pro-
vides:
              “Sec. 4.  The members of the House of
         Representatives shall be chosen by the quall-
         fled electors, and their term of office shall
         be two years from the day of their election.”
       In construing the above quoted provisions, It was pointed
out in Attorney General’s Opinion w-963 (1960):

         ions 6I~8WB”~l~~~~,‘~-?A~~‘~:~89~~~~:;~8~:~;4
         found in ‘Reports and Opinions of the Attorney’
         General,’ 1914-16, age 505), that the pro-
         visions of Section e of Article III and Section
         17 of Article XVI, above quoted, are to be con-
         strued together and the term of office as a mem-
         ber of the Legislature only expires after the
         successor has duly quallfled by taking the oath
         of office.
              “Under the provisions of Section 4 of Artl-
         cle III of the Constitution of Texas, the succes-
         sor may qualify on the day of his election. Thus,
         assuming that the members of your committee are
         reelected, they will serve during the term of of-
         fice as members of the Legislature until the con-
         vening of the 57th Legislature.
              II . . .

              “It is noted that the provisions of Artl-
         cle 542ge govern the term of offloe of the
         membership on an interim committee of the Legis-
         lature, such as your committee, and in addition to
         the provisions of Subdivision b, providing for
Hon. Charles L. Ballmam , ~page 4, (~~1476):~


       the termination of,'membershlp:In the,Legis-
       lature, Subdivision c also provides that fail-
       ure of such member to secure electionto member-
       ship in the Legislature for the next succeeding
       term fill result in'terminatlon of,the membership
       on the committee. Therefore, you.'areadvised that
       If any member of your committee Is not reelected,
       his membershlp.v~lllcease ,when the canvass of the
       returns of the.General Election,reveals that he
       has not secured election to membership in the
       57th Legislature."
       The 57th Legislature amended Article 5429e of Vernon's
Civil Statutes, referred to In Attorney,General's Opinion WW-
963, so as now to provide:
             "The membership of any duly appointed
       Senator or Representative on the Legislative
       Budget Board or on the Lcglslatlve Council,  or
       on any other Interim~~Committee,,shall, on the
       following contingencies, terminate, and the vacan-
       cy created thereby shall be immediately filled
       by appointment for the unexpired term in the same
       manner as other.appolniments to the,Legislative
       Budget Board5 the Legislative Council, or the
       other Interim Committee, as the case'may be, are
       made:
             "(a)   Resignation of such membership;
             "(b)   Cessation of membership in the
                    Legislature for death or any
                    reason.,"
       1Li.s noted that'Subdivision c has beenremoved from
the provisions of Article 5429e~and ,membership onan interim
committee does not now ceaseuntil the.terminationof his mem-
bership in the Legislature ,(oruntil resignation of member-
ship of the committee).
       Section 24 of Article III of the Constitution of Texas
provides as follows:
            "Sec. 24. Members of'the:Leg$slature shall
       receive from the,Public Treasury an.annual sal-
       ary of not exceeding Four Thousand and Eight
       Hundred Dollars ($4,800) 'per year and,a per diem
Hon. Charles L. Ballman, page 5 (W-1476)


       of not exceeding Twelve Dollars ($12) per
       day for the first one hundred and twenty
       (120) days only of each ReB;UlarSession and
       for thirty days (30) of each Special Session
       of the Legislature. No Regular Session shall
       be of longer duration than one hundred and
       forty (140) days.
           "In addition to the per diem the Mem-
      bers of each House shall be entitled to mile-
      age in going to and returning from the seat
      of government, which mileage shall not exceed
      Two Dollars and Fifty Cents ($2.50) for every
      twenty-five miles, the distance to be computed
      by the nearest and most direct route of travel,
      from a table of distanc,esprepared by the Comp-
      troller to each county seat now or hereafter to
      be established; no Member to be entitled to mile-
      age for any extra Session that may be called with-
      in one (1) day after the adjournment of the Regu-
      lar or Called Session,"
       In construing the provisions of Section 24 of Article
III of the Constitution of Texas, It was held in Attorney
General's Opinion ~~-1046 (1961):
           "An answer to your third and fourth ques-
      tions depends on the date that an Individual
      qualified as a member of the Legislature. In
      other words, if an individual member of the 57th
      Legislature qualified prior to canvassing of the
      returns of the election held on November 8th,
      1960, he would be entitled to the compensation
      provided in Section 24 of Article III, as amend-
      ed, until his successor qualifies for office. On
      the other hand, If an individual member did not
      qualify until some date subsequent to the canvass-
      ing of the returns of the General Election held
      on November 8th, 1960, his predecessor in office
      would be entitled to the compensation provided for
      in Section 24 of Article III of the Constitution
      of Texas, as amended, until such time as the suc-
      cessor of such individual had qualified.
            "You are, therefore, advised in answer to
       questions Nos. 3 and 4, a newly elected member
       of the Legislature who did not qualify until
     _ the convening of the 57th Legislature would not
       be entitled to the constitutional salary prior
Hon. Charles L. Ballman, page 6 (10J-1476)

      to the date of his qualification, but the
      hold-over member whom the newly elected member
      succeeded would be entitled to the constitution-
      al salary prior ,to the date his successor quali-
      fied.
           "Summarizing our holding herein you are
      advised that members of the Legislature are en-
      titled to the constitutional salary, per diem
      and expenses provided therein, from the effec-
      tive date of the amendment adopted at the elec-
      tion held onNovember 8th, 1960 (to-wit: Novem-
      ber 25, 1960, the date of the canvassing of the
      returns). Newly elected members are entitled to
      the constitutional salary when they qualify for
      office and may not receive the constitutional
      salary for any period of time prior to the date
      they qualify for office. Hold-over members are
      entitled to the constitutional salary from the
      date of the canvassing of the returns of the Gene-
      ral Election held on November 8th, 1960. Members
      of the Legislature who were not reelected to of-
      fice will receive the constitutional salary from
      the date of the canvassing of the returns of the
      General Election of November'ath, 1960, to the
      date that the newly elected member qualifies for
      office."
       In view of the provisions of Section 4 of ,ArticlcIII
of the Constitution of Texas and the provisions of Article
5429e, Vernon's Civil Statutes, above referred to in Attorney
General's Opinion bfld-963,
                          your questions are answered as fol-
lows :
            1. The earliest date a newly elected Member
       of the 58th Legis,laturecan qualify for office
       by taking the oath prescribed by the Constitution
       is the date of canvassing the returns of the Gene-
       ral Election held on November 6th, 1962. Section
       4 of Article III of the Constitution of Texas;
       Attorney General's Opinions ~~-963 (1960) and Ww-
       1046 (1961).
           2. The annual salary ofta.Member of the Legis-
      lature begins on the date he qualifies for office.
                                         '1960) and W-
      Attorney General's Oplniqns 1YPJ-963
                                         ,
      1046 (1961).
           3 and 4. The salary of a Member of the 57th
      Legislature who is not reelected ceases on the date
      his successor qualifies for office.,Attorney General's
      Opinions WW-963 (1960) and ~-1046 (1961).
.



    Hon. Charles L. Ballman, page 7 (NW-14761


                5. Section 3 of House Bill 349, Acts of
           the 57th Legislature, Re ular Session 1961, ch .
           256, p. 544 at page 548 7the Redistricting Act 1
           provides:
                "This Act shall become effective for the
           elections, Primary and General, for all Repre-
           sentatives, from the places herein specified
           and described, to the Fifty-eighth Legislature
           and continue In effect thereafter for succeed-
           ing Legislatures; provided specifically that
           this Act shall not affect the membershjn. per-
           sonnel or districts, of the Fifty-seventh Legis-
           lature; and provided further, that in case a
           vacancy occurs in the office of any Representa-
           tive of the Fifty-seventh Legislature by death,
           resignation, or otherwise, and a Special Elec-
           tion to fill such vacancy becomes necessary,
           said election shall be held in the District as
           it now exists.'I
                In view of the foregoing provisions, a Mem-
           ber of the 57th Legislature whose district was
           officially abolished by the foregoing Act con-
           tinues to hold office until the newly elected
           Member from the area now covered by the 1961 Act
           qualifies for office.
                6. Durln the period from November, 1962,
           to January, 19% 3, the salaries of Members of the
           Legislature continue to be paid on a monthly
           salary basis. Of course, when a newly elected
           Member qualifies during this period of time, the
           former Member is entitled to the annual salary
           until the date his successor qualifies and there-
           after the newly elected Member is entitled to the
           salary from the date he
                                               In this con-
                    we call your attention to the provisions
           of Section 2 of Article III of the Constitution
           of Texas, which provides that the number of Rep-
           resentatives in the House of Renresentatives
           shall never exceed one hundred and fifty. There-
           fore, you are advised there can never be mere
           than one hundred and fifty qualified Members of
           the House of Representatives at any time.

                7. A member of an interim committee of the
           57th Legislature ceases to be eligible to serve
                                                                .



Hon. Charles L. Ballman, page 8 (w-1476)


       on such,lnterim committee on the date of the
       cessation of his membership in the Legislature
       (the date his successor qualifl.eofor office
       as a member of the Legislature).
            8. A member of the House General Investi-
       gating Committee creasesto be eligible to serve
       on such interim committee on the date of the
       c,essationof his membership in the Legislature
       (the date his successor qualifies for office as
       a member of the Legislature).
       In answer to your supplemental questions, it is noted that
prior to the enactment of House Bill 3119, Acts of the 57th Legis-
lature, Regular Session 1561, chapter 256 (the Redistricting Act),
the Speaker of the House of Representatives, Mr. James A. Turman,
was elected as Representative of District 24, then cornnosed of
Fannin County. This district in now a new district, No. 24,
composed of Fannin and Hunt Counties. Artic,le195, Vernon's
Civil Statutes, as amended.
       In anwer  to your supplemental question MO. 1, you are ad-
vised that our answers to questions contained in your original
request are equally applicable to Mr. Tutman's membership in
the House of Representatives. You are , ,therefore, advised that
Mr. Turman continues to be a Member of the House of Representa-
tives until his successor for District No. 24, now comprising
Fannin and Hunt Counties, qualifies for office.
       Section 9 of Article III of the Constitution of Texas pro-
vides in part:
            "The House of Representatives shall, :Jhen
       it first assembles, organize temporarily, and
       thereupon proceed to the election of a Speaker
       from its own'members; . . .'
       In view   of the foregoing ?rovSsions, 'TheSpeaker of the
House of Representatives in.order to be eligible to serve as
Speaker of the House of Representatives must,be a member of the
House of Representatives. In vi.ewof the provisions of Section
17 of Article ,WI of the Constitution of Texas, the Speaker con-
tinues to perform the duties of his office until his successor
shall be duly qualified. Therefore, you,are zdvieed in answer
to your second supplemental question that Mr. Tuiliian cnntinuez
to perform the duties of Speaker of the House of Representatives
until a ne?JSpeaker is elected, unless he becomes ineligible to
serve as Speaker prior the'retoby the newly elected Kcmber of
the House of R-prcsentativos from District 24, composed of Tannin
and Hunt Counties,   qualifying for office.
Hon. Charles L. Ballman, page,$I (W-1476)


                          SUMMARY

        A newly elected Member of the Legislature may
        qualify for office and be entitled to the compen-
        sation provided in Section 24 of Article~III of
        the Constitution of Texas from the date of his
        qualification for office as a Member of the Legls-
        lature. A newly elected member may qualify on
        the date of the canvassing of the returns of the
        General Election held on November 6th, 1962.'
        Members of the 57th Legislature who are not re-
        elected cease to be eligible to serve on commit-
        tees of the Legislature on the date that their
        successors qualify, and the earliest date on
        ?ihichthey may qualify is November 23, after the
        Secretary of State has canvassed the returns of
        the General Election in the presence of the Gover-
        nor and the Attorney General in accordance with
        the provisions of Article 8.38 of Vernon's An-
        notated Election Code.
        The present Speaker of the House of Representa-
        tives continues to serve as Speaker until a neJ;l
        Speaker is elected, unless the present Speaker
        becomes ineligible by the newly elected Member
        of the House of Representatives from District No.
        24, composed of Fannin and Hunt Counties, qualify-
        ing for office.   Attorney General's Opinions
               (1960) and ~~-1046 (1961); Section 4 of
        \.fw-g63
        Article III of the Constitution of Texas.

                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas


                            By:I &<* /&,<y,
                             /' John Reeves
JR:ms                               Assistant
                                             .



Hon. Charles L. Ballman, Page 10 (~~-1476)


APPROVED:
OPXNION COMMITTEE
W. V. Geppert, Chairman
Charles Lind
Paul Phy
Cecil Rotsch
Ernest Fortenberry
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore